                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

 CHARLIE MACK                                                                       PLAINTIFF

 V.                                                                 NO. 4:18-CV-42-DMB-JMV

 MERITOR, INC., et al.                                                           DEFENDANTS


                                            ORDER

       On August 5, 2019, Charlie Mack and Textron, Inc. filed a “Joint Motion for Dismissal

with Prejudice.” Doc. #88. The motion requests that “all causes of action contained therein or

which could have been contained therein be dismissed with prejudice, solely as to [Textron], with

the … Plaintiff and [Textron] to bear their own costs, expenses, and attorneys’ fees.” Id. at 1.

Earlier, however, on July 17, 2019, Mack and Textron, with the other parties’ consent, stipulated

to the dismissal with prejudice of Textron. Doc. #85. Accordingly, the motion to dismiss [88] is

DENIED as moot.

       SO ORDERED, this 8th day of November, 2019.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE
